Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the filling of a non-provisional application on 10/27/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-18 are pending. 
This action is made Final. 
Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive.
First, applicant amended both claims 1 and 11 with new features. The Examiner considers the scope of claim 1 to have changed to now being a broader interpretation in multiple ways. The prior limitation of “being configured with” was interpreted as requiring a configuration with a variable household for process values. Now the claim refers to a service “including” a variable household, which means the visualization service could include more plus the variable household for process values. Add this amendment to claim 11, which included a server that never had a visualization service in the claim, then applicants amendment has necessitated this final rejection. 
Second, as to the argument that Dayalan server doesn’t correspond to the visualization service that monitors an automation system, where the visualization service includes a variable household process for values from a process image.  The Examiner disagrees. It is noted, the prior rejection includes other cited portions in the rejection of claim 1. Further, the present application specification does not expressly define a visualization service. However, what is shown is at least a server for monitoring installations 10 where the server stores variables and said variables and messages are supplied to display in window 4 on a second device 1 or 2. (See also Para 33-48, as previously cited and (Fig. 1-6). Here the remote server 160 in Dayalan, as a part of the BAS system 100 communicates with the controller 200 over a network and any number of end devices (Para 26) to provide alarm messages to devices (Para 31) with remediation information, firmware and software. While it is true, as applicant contends the server includes data and a hyperlink, Dayalan actually says there is more and where the data is accessed in real time. For example, remediation data includes alarm parameters, alarm assistance messages, and a user interface to be displayed on a device Para 34) (See also Fig. 3, alarm assistance map). As explained in Para 36, an alarm from a device is initiated and received and the system generates a mapped output specified by remediation data (Para 36) which are then mapped to email addresses as well as files to download. From the remediation data, the user can initiate, in a user interface an update to the firmware and software of the remote device. As stated in Dayalan (Para 39) the remediation data is attached to each alarm in the system and the BAS controller downloads the software and real-time data from the remote server 160 to generate the alarm message. As further explained in (Para 40) the remedial data is accessed from a remote server. The user accesses the media, where the access time it recorded (Para 42). As shown in Fig. 6, local and remote data is used to generate a message and dynamic data is retrieved from the remote server (Para 48) to send a message from a generated alarm to a user. Thus, at its basic form Dayalan teaches at least a server 160, that has variables or data used for processing a GUI that is added to a message to be sent to a user. Said services are accessed by the controller in the BAS system in real time to execute said visualization in a GUI for a user to process an alarm message. The number of remedial data elements consist of variables for the household of alarms the administrator creates (Para 39).  
Therefore, the Examiners interpretation of Dayalan is maintained, but in light of applicants amendment a new ground of rejection is added because applicant necessitated this final rejection by amendment. Applicants arguments as to the allowability of the claims is also not persuasive in light of the evidence presented herein.  
 
 Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4. 	Claim(s)1-18 are rejected under 35 U.S.C. 102(A) (1) as being anticipated by Dayalan et. al. U.S. Publication No. 20180061212 published Mar. 1, 2018 or, in the alternative, under 35 U.S.C. 103 as obvious over Dayalan in view of Birchbauer et al. U.S. Publication 20190204814 published July 4, 2019.


In regard to Independent claim 1,  Dayalan teaches a  process monitoring system comprising: 
a server having (i) a visualization service for monitoring an automation system, said visualization service including a variable household for process values from a process image, (ii) an alarm list including alarm messages and an alarm household (See building automation network connected to display as a visualization alarms to a user (Para 27-32) via a server.  The present application specification does not expressly define a visualization service. However, what is shown is at least a server for monitoring installations 10 where the server stores variables for processing images 7 and said variables and messages are supplied to display in window 4 on a second device 1 or 2. (See also Para 33-48, as previously cited and (Fig. 1-6). Here the remote server 160, as a part of the BAS system 100 communicates with the controller 200 over a network and any number of end devices (Para 26) to provide alarm messages to devices (Para 31) with remediation information, firmware and software. Remediation data includes alarm parameters, alarm assistance messages, and a user interface to be displayed on a device Para 34) (See also Fig. 3, alarm assistance map). As explained in Para 36, an alarm from a device is initiated and received and the system generates a mapped output specified by remediation data (Para 36) which are then mapped to email addresses as well as files to download. From the remediation data, the user can initiate, in a user interface an update to the firmware and software of the remote device. As stated in Dayalan (Para 39) the remediation data is attached to each alarm in the system and the BAS controller downloads the software and real-time data from the remote server 160 to generate the alarm message. One feature of which is a BAS monitoring app to the device (Para 31). As further explained in (Para 40) the remedial data is accessed from a remote server. The user accesses the media, where the access time it recorded (Para 42). As shown in Fig. 6, local and remote data is used to generate a message and dynamic data is retrieved from the remote server (Para 48) to send a message from a generated alarm to a user. Thus, at its basic form Dayalan teaches at least a server 160, that has variables or data used for processing a GUI that is added to a message to be sent to a user. Said services are accessed by the controller in the BAS system in real time to execute said visualization in a GUI for a user to process an alarm message. The number of remedial data elements consist of variables for the household of alarms the administrator creates (Para 39).   
at least one first control unit connected to the server, the visualization service being configured to supply the at least first control unit with the process values and the alarm messages, the at least one first control unit being configured to indicate a process object via the process values in an input/output window, the at least one first control unit being further configured to indicate a message sequence display with alarm messages from the alarm list, and the input/output window including an input field for short messages and furthermore includes an activation means (See a control 200 connected to a processor to activate an alarm in response to a condition (Para 33, 39-40, 45-48, Fig. 3). Dayalan teaches an alarm assistance map that holds a message sequence configuration that when a condition arises a SMS message is sent in response including remedial information 
a management component for managing process objects, said management module being configured to create an alarm instance for a process object assigned to the input field when a short message is input and an activation means is activated, and being further configured to store an assigned short message as a further alarm message in the alarm list (See user interface (para 34 -36) as a management control to create an alarm and store a message along with media instruction to be sent with the alarm (See also Para 37-43). 
wherein the message sequence display is extended to indicate further alarm messages from the alarm list as short message (See Para 33-48). The interface is provided to the administrator to configure one or more alarm messages. 
Dayalan discloses a server that provides a service to the automation system where the server provides real time remedial alarm information, software and firmware in a message to a device to allow a user to visualize an alarm, acknowledge it and troubleshoot said alarm, and said server stores a list of alarms and process values,  but Dayalan doesn’t use the phrase “visualization service”. Nonetheless, the claim broadly refers to any visualization service that includes a variable household for process values. To this end, Dayalan anticipates claim 1 as shown above. 
In the alternative, if the visualization service can interpreted by the skilled artisan prior to the effective date of the invention as being any visualization service including a household of variable for processing, then the teachings of Birchbauer can be relied upon to show how it would also be obvious to use a server to provide a visualization service to present variables in a visualization. accessed as a service. 
Dayalan suggests the monitoring a range of devices (Para 26) and presenting an interface in a control room (Para 34) that displays alarms to a user to which is also suggested in Birchbauer (Para 3). Birchbauer improves traditional systems by add additional sensors and capturing additional information to display a visualization originating form a visualization server (Para 8-10).   Birchbauer teaches (Para 20-21, 27)  as does Dayalan (See Dayalan Para 22) at an installation it is necessary to take corrective action when an alarm is received.  Birchbauer teaches the purpose of visualizing process events from existing sensors is to visualize the data in the system and are gathered by ground sensors (Para 30). Birchbauer teaches a “task server” that includes a visualization service (Para 33) which is then fed back to a user interface. The task server combines the computer vision modules, the task type and metadata into a visualization (Para 40-41) to a user interface for the purposes of viewing the alarm. As expressly stated in Birchbauer the system can be integrated into existing SCADA systems (para 42). Birchbauer states the server receives a request (Para 43) from the system and the server is responsible for creating  a visualization using multiple services and providing the interface and visualizations to the SCADA software (Para 44- 47). Birchbauer teaches the user or operator views via the user interface for monitoring and controlling processes and with the visualization service a user can also view an augmented presentation of the installation (Para 54) (See example Para 56-68). The combination of Birchbauers visualization and alarm system with Dayalan monitored system would allow for, as Birchbauer suggests an improved SCADA interface with vision services to minimize manual overhead and reduce costs (Para 12,26 44-45).   
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Dayalan and Birchbauer in front of them to modify the server of Dayalan to specifically use a “visualization service” that provides said service back to a traditional interface for the purposes of viewing the visualization with the existing system (Para 42-44). The motivation to combine Dayalan and Birchbauer comes from Birchbauer to improve a traditional monitoring system by including a visualization together with process data (Para 41-42) to allow for new fields of use in vision services so as to provide a user with an augmented view to monitor the installation. (Para 44-45 and 51, 54 and 68).  
 With respect to dependent claim 2, Dayalan teaches the process monitoring system as claimed in claim 1, wherein the further alarm messages with the assigned short messages have a reference to the alarm instances (See Para 36,40-43, 47-48). Dayalan teaches referencing the alarm specific to the instance that created it by ID. 
With respect to dependent claim 3, Dayalan teaches the process monitoring system as claimed in claim 1, wherein a message list is present as an archive for the assigned short messages (See Para 43, stored in message list and can be access subsequent, Para 44). 
With respect to dependent claim 4, Dayalan teaches the process monitoring system as claimed in claim 2, wherein a message list is present as an archive for the assigned short messages (See Para 43, stored in message list and can be access subsequent, Para 44). 
With respect to dependent claim 5, Dayalan teaches the process monitoring system as claimed in claim 2, wherein the process objects have a data network and the data network in addition to other data types has the reference (See Para 36-48, as the objects have a data network or compilation of data to be presented) 
With respect to dependent claim 6, Dayalan teaches the process monitoring system as claimed in claim 3, wherein the process objects have a data network and the data network in addition to other data types has the reference. (See Para 36-48, as the objects have a data network or compilation of data to be presented) 
With respect to dependent claim 7, Dayalan teaches the process monitoring system as claimed in claim 2, wherein the message sequence display further includes means for detailed display of the process object assigned to the short message utilizing the reference (See Para 34, and assistance map by viewing the message and media (para 39-40). 
With respect to dependent claim 8, Dayalan teaches the process monitoring system as claimed in claim 3, wherein the message sequence display further includes means for detailed display of the process object assigned to the short message utilizing the reference. (See Para 34, and assistance map by viewing the message and media (para 39-40). 
With respect to dependent claim 9, Dayalan teaches the process monitoring system as claimed in claim 5, wherein the message sequence display further includes means for detailed display of the process object assigned to the short message utilizing the reference. (See Para 34, and assistance map by viewing the message and media (para 39-40) and by ID Para 43) 
With respect to dependent claim 10, Dayalan teaches the process monitoring system as claimed in claim 1, wherein the message sequence display is configured to display the short message as an acknowledgement-requiring alarm message and accordingly an acknowledgement mechanism is available (See acknowledge of the message Para 44).
With respect to claims 11-18, claims 11-18 reflect a method or set of steps comprising substantially similar subject matter as claims 1-10, thus are rejected along the same rationale. 
Dayalan discloses a server that provides a service to the automation system where the server provides real time remedial alarm information, software and firmware in a message to a device to allow a user to visualize an alarm, acknowledge it and troubleshoot said alarm, and said server stores a list of alarms and process values,  but Dayalan doesn’t use the phrase “visualization service”. Nonetheless, the claim broadly refers to any visualization service that includes a variable household for process values. To this end, Dayalan anticipates claim 1 as shown above. 
In the alternative, if the visualization service can interpreted by the skilled artisan prior to the effective date of the invention as being any visualization service including a household of variable for processing, then the teachings of Birchbauer can be relied upon to show how it would also be obvious to use a server to provide a visualization service to present variables in a visualization. accessed as a service. 
Dayalan suggests the monitoring a range of devices (Para 26) and presenting an interface in a control room (Para 34) that displays alarms to a user to which is also suggested in Birchbauer (Para 3). Birchbauer improves traditional systems by add additional sensors and capturing additional information to display a visualization originating form a visualization server (Para 8-10).   Birchbauer teaches (Para 20-21, 27)  as does Dayalan (See Dayalan Para 22) at an installation it is necessary to take corrective action when an alarm is received.  Birchbauer teaches the purpose of visualizing process events from existing sensors is to visualize the data in the system and are gathered by ground sensors (Para 30). Birchbauer teaches a “task server” that includes a visualization service (Para 33) which is then fed back to a user interface. The task server combines the computer vision modules, the task type and metadata into a visualization (Para 40-41) to a user interface for the purposes of viewing the alarm. As expressly stated in Birchbauer the system can be integrated into existing SCADA systems (para 42). Birchbauer states the server receives a request (Para 43) from the system and the server is responsible for creating  a visualization using multiple services and providing the interface and visualizations to the SCADA software (Para 44- 47). Birchbauer teaches the user or operator views via the user interface for monitoring and controlling processes and with the visualization service a user can also view an augmented presentation of the installation (Para 54) (See example Para 56-68). The combination of Birchbauers visualization and alarm system with Dayalan monitored system would allow for, as Birchbauer suggests an improved SCADA interface with vision services to minimize manual overhead and reduce costs (Para 12,26 44-45).   
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Dayalan and Birchbauer in front of them to modify the server of Dayalan to specifically use a “visualization service” that provides said service back to a traditional interface for the purposes of viewing the visualization with the existing system (Para 42-44). The motivation to combine Dayalan and Birchbauer comes from Birchbauer to improve a traditional monitoring system by including a visualization together with process data (Para 41-42) to allow for new fields of use in vision services so as to provide a user with an augmented view to monitor the installation. (Para 44-45 and 51, 54 and 68).  



A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179